[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
In this action the plaintiff seeks to recover the reasonable value of services allegedly rendered at the request of the defendant in obtaining an adjustment of rent subsidies payable by HUD. The defendant's position is that he did not request the services and he points out that when he was first approached by the plaintiff the subject property was already under contract of sale so he could receive no benefit from any action by the plaintiff.
I in no way question the integrity of either party, but on the basis of all the evidence, I am convinced that the plaintiff has not borne his burden of proving that there was a meeting of the minds of the parties and therefore there was no contract for the rendering of services. It appears that the defendant did provide the plaintiff with data which would be essential to a request for an adjustment of the rent subsidy but this was done by him as an accommodation to the plaintiff who was processing similar applications for other parties. It is simply a classic example of misunderstanding and a breakdown in communication.
Judgment may enter for the defendant.
J. HEALEY, STATE TRIAL REFEREE CT Page 8009